      Case 2:20-cv-00836-MVL-MBN Document 182 Filed 05/25/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 BETTY BROUSSARD                                                    CIVIL ACTION
 VERSUS                                                             NO: 20-836
 HUNTINGTON INGALLS, INC., ET                                       SECTION: "S" (5)
 AL

                                    ORDER AND REASONS

       Before the court is the Motion to Enforce Stay and Notice of Liquidation and

Statutory Stay (Rec. Doc. 100) filed by Lamorak Insurance Company ("Lamorak"). In view of

the fact that a Liquidation Order issued by the Commonwealth Court of Pennsylvania on March

11, 2021 mandates a stay of six months of all matters against Lamorak, Lamorak has moved the

court to stay the instant matter. Plaintiff does not oppose a stay as to Lamorak, but opposes a stay

as to Lamorak's insureds and all proceedings in this matter.

       Having considered the record in this matter, and having weighed the potential hardship

and prejudice to the parties as well as the interest of judicial economy, the court finds that a six

month stay is appropriate. See Landis v. N. Am. Co., 299 U.S. 248 (1936). Accordingly,

       IT IS HEREBY ORDERED that this matter is stayed until September 12, 2021.

       New Orleans, Louisiana, this _____
                                    25th day of May, 2021.



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE
